AFFIRM; and Opinion Filed October 20, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00237-CR

                          JEFFREY RAYMOND MOTT, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-82489-10

                             MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Brown
                               Opinion by Justice Lang-Miers

       Jeffrey Raymond Mott, Jr. appeals following the adjudication of his guilt for assault

involving family violence by impeding breathing. See TEX. PENAL CODE ANN. § 22.01(b)(2)(B)

(West Supp. 2014); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2014). The

trial court assessed punishment at ten years’ imprisonment and a $500 fine.        On appeal,

appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.
[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment adjudicating guilt.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140237F.U05
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


JEFFREY RAYMOND MOTT, JR.,                         Appeal from the 401st Judicial District
Appellant                                          Court of Collin County, Texas (Tr.Ct.No.
                                                   401-82489-10).
No. 05-14-00237-CR         V.                      Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and Brown participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered October 20, 2014.